DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said at least one spaced ladder connector member" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said at least one spaced ladder connector member" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, lines 39-43 appears to be repeated language (see lines 33-38 of claim 1).  Appropriate clarification and correction is required.
The above are NON-LIMITING EXAMPLES ONLY of unclear and indefinite wording. ALL CLAIMS must be reviewed and amended for similar examples of unclear and indefinite wording.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clarkson (20110315476) in view of Reitz (9109395).  Clarkson discloses an elongated shaft, including: 
a proximal end; 
a distal end; 
a length; 
wherein said length is measured from said proximal end to said distal end; 
wherein said length of said elongated shaft is adjustable, as recited in paragraph [0025]; 
a support mount 110, including: 
a plurality of spaced mounting holes 118; 
wherein said support mount is connected to said distal end of said elongated shaft and is adapted to be releasably attached to a support structure; and 

    PNG
    media_image1.png
    802
    771
    media_image1.png
    Greyscale

a ladder mount, including: 
at least one ladder connector member 94, 99; 
wherein said ladder mount is connected to said proximal end of said elongated shaft and is adapted to be releasably attached to a ladder; 
wherein said ladder safety stabilizer is adapted to be connected between said ladder and said support structure to increase the stability of said ladder when in use; 
wherein said support mount is formed as an elongated flat plate, as best seen in Figure 7, adapted to be placed upon a flat surface of said support structure; 
wherein said ladder mount is pivotally connected (via element 97), to said proximal end of said elongated shaft, said elongated shaft includes an adjustment connector adapted to releasably hold said ladder mount at a chosen angle to said elongated shaft;

wherein said elongated shaft includes an adjustment connector formed as a bolt 101, as best seen in Figure 7; 2LOUCKS_ROBERT.001U_IC 
wherein said at least one spaced ladder connector member includes two spaced bolt apertures and a bolt member 95, is adapted to pass through said two spaced bolt apertures such that said at least one spaced ladder connector member is adapted to be releasably connected to said rung of said ladder, as best seen in Figure 7; and 
wherein said at least one ladder connector member 99, curls downward to facilitate receiving releasably connected said rung of the ladder, as best seen in Figure 7; 
further comprising at least one fastener member adapted to pass through one of said spaced mounting holes of said support mount to releasably connect said ladder safety stabilizer to said support structure, as recited in paragraph [0030], but fails to disclose the adjustment connector being formed as a bolt and a wing nut.
Reitz teaches the utility of a stabilizing system having an adjustment connector having both and wing nut, as best seen in Figure 2.  The use of a wing nut is used in the art due to their pronounced tips that are easy to grip so that they are easily tightened or loosed during adjustment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the adjustment connector of Clarkson with a wing nut as taught by Reitz due to their pronounced tips that are easy to grip so that they are easily tightened or loosed during adjustment.

  
    PNG
    media_image2.png
    353
    534
    media_image2.png
    Greyscale

Regarding claim 12 Clarkson discloses elongated ladder 50; and 
a ladder safety stabilizer, as best seen in Figures 7, comprising: 
an elongated shaft, as best seen in the marked-up figure above, including: 
a proximal end; 
a distal end; 
a length; 
wherein said length is measured from said proximal end to said distal end; 
wherein said length of said elongated shaft is adjustable, as recited in paragraph [0025]; a support mount 110, including: 3LOUCKS_ROBERT.001U_IC 
a plurality of spaced mounting holes 118; 

a ladder mount, as best seen in the marked-up figure above, including: 
at least one ladder connector member 94, 99; 
wherein said ladder mount is connected to said proximal end of said elongated shaft and is adapted to be releasably attached to one of said rungs of said elongated ladder, as recited in paragraph [0030]; 
wherein said support mount is formed as an elongated flat plate, as best seen in Figure 7, adapted to be placed upon a flat surface of said support structure; 
wherein said ladder safety stabilizer is adapted to be connected between said elongated ladder and said support structure to increase the stability of said elongated ladder when in use, as best seen in Figure 1; 
wherein said ladder mount is pivotally connected to said proximal end of said elongated shaft, as best seen in Figure 7; 
wherein said elongated shaft includes an adjustment connector 101, adapted to releasably hold said ladder mount at a chosen angle to said elongated shaft; 
wherein said elongated shaft includes said adjustment connector formed as a bolt 101; 
wherein said at least one ladder connector member 94, 99, is formed as a hook member 99, adapted to releasable connect with a rung of said ladder; 

wherein said at least one ladder connector member 99, curls downward to facilitate receiving releasably connected said rung of the ladder; 
wherein said at least one spaced ladder connector member includes two spaced bolt apertures and a bolt member 95, is adapted to pass through said two spaced bolt apertures such that said at least one spaced ladder connector member is adapted to be releasably connected to said rung of said ladder, as recited in paragraph [0026], as best seen in Figure 7; and 
wherein said at least one spaced ladder connector member 99, curls downward to facilitate receiving releasably connected said rung of the ladder; further comprising at least one fastener member adapted to pass through one of said mounting holes of said support mount to releasably connect said ladder safety stabilizer to said support structure, as recited in paragraph [0030], but fails to disclose the adjustment connector being formed as a bolt and a wing nut and is silent towards the structure of the ladder.

Reitz teaches the utility of a stabilizing system having an adjustment connector having both and wing nut, as best seen in Figure 2, and a ladder 10, including two elongated side rails 20, wherein said two elongated side rails are spaced and parallel to 
Regarding claim 14 Clarkson discloses wherein said at least one fastener member is selected from the group consisting of at least one screw, at least one bolt, and at least one  nail, as recited in paragraph [0030].

Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634